Citation Nr: 1544050	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for throat cancer.

2.  Entitlement to dental treatment, secondary to throat/tonsillar cancer status post radiation treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1973 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran presented testimony before a decision review officer at the RO in January 2015.  A transcript of the hearing is of record.

The Board notes that the Veteran's claim for entitlement to service connection for throat cancer was originally denied in a July 2008 rating decision.  The Veteran filed a statement, indicating that he wished to reopen his claim in January 2009.  In March 2009, the RO sent the Veteran a VCAA notice letter, indicating that his claim for service connection for throat cancer had been previously denied and that the Veteran was notified of the decision in September 2008.  The RO also erroneously notified the Veteran that the appeal period for the denial had expired and that the Veteran would need to submit new and material evidence to reopen the claim.  In fact, the Board notes that the Veteran had one year (until September 2009) from the date of the September 2008 notice of denial to appeal the July 2008 decision that the RO was referring to in the March 2009 letter.  The Board finds that the Veteran's January 2009 request to reopen his claim can be construed as an appeal of the July 2008 decision and therefore, the July 2008 decision was not final, and the Veteran is not required to submit new and material evidence to reopen this claim.  As such, the Board has adjudicated the claim as one for entitlement to service connection for throat cancer, as noted above. 

The Board also notes that during his January 2015 RO hearing, the Veteran indicated that he no longer wished to pursue his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a dental condition.  See January 2015 RO hearing transcript.  This claim has not been certified on appeal and therefore, the Board does not have appellate jurisdiction to review the claim.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

Throat or tonsillar cancer was not manifested during service or within one year thereafter and is not causally or etiologically related to service. 

The Veteran's tooth loss is not due to loss of the body of the maxilla or mandible (bone loss), and he does not meet the requirements for service connection for the limited purpose of receiving VA outpatient treatment.


CONCLUSIONS OF LAW

Throat cancer or tonsillar cancer was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

The criteria for entitlement to service connection for a dental disorder, for purposes of both compensation and VA outpatient treatment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2009 and March 2011 letters.  The Veteran was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim for service connection, in the March 2009 and March 2011 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


With regard to the Veteran's claim for a dental disability, there is no debate as to the relevant facts underlying this issue.  The compensation claim turns on a simple application of the law to these facts (i.e., whether the Veteran meets the criteria for compensation under 38 C.F.R. §§ 4.150, 17.161(a)).  Whether the Veteran is entitled to such compensation is wholly a matter of interpretation of the pertinent statute and regulations.  Therefore, VA's duties under the VCAA do not apply to this claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (the VCAA is inapplicable to matters of pure statutory interpretation).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Veteran has not reported any private treatment for the issues currently on appeal.  Additionally, the Veteran was provided a VA examination for his claimed throat cancer in March 2005.

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as a malignant tumor, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Initially, the Board notes that although the Veteran served on active duty during the Vietnam Era, he does not contend, and the evidence does not show, that he served on active duty in the Republic of Vietnam or had visitation in the republic of Vietnam.  As such, he is not presumed to have been exposed to Agent Orange, and service connection for throat or tonsillar cancer would not be warranted on a presumptive basis.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Board also notes that the Veteran has not been diagnosed with a disability which is listed in the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).  The record reflects that the Veteran was diagnosed with squamous cell carcinoma of the tonsillar fossa.  While the cancer may involve a soft tissue, the regulation specifically defines what cancers will be considered to be "soft tissue sarcoma" for the purpose of presumptive service connection.  As the regulation does not include throat or tonsil cancer as a soft tissue sarcoma, service connection for throat cancer on a presumptive basis must be denied.  38 C.F.R. § 3.309 , Note 1. 

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit  has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Veteran does not contend that he had throat cancer during service, and service treatment records are void of findings, complaints, symptoms or diagnoses of throat or tonsillar cancer during service or at the time of the Veteran's discharge.

Post-service treatment records show that on evaluation in September 2004, the Veteran was noted to have a 4 x 6 cm mass under the left mandible, which had been present for six months.  Imaging of the neck also showed masses affecting the soft palate and nasopharynx.  Fine Needle Aspiration of the neck lymph nodes conducted that month was suggestive of metastatic squamous cell cancer.  He was diagnosed in December 2004 with Stage IV tonsillar cancer.  VA treatment records show that following his diagnosis, the Veteran underwent a course of definitive chemoradiation, which he completed in January 2005.  He had persistent neck adenopathy and underwent a right modified neck dissection in March 2005 due to findings of residual cancer in one lymph node.  Subsequent yearly examinations revealed that since finishing treatment, he has had pain control issues, but no evidence of recurrent malignancy or distant metastatic disease.

The Veteran was afforded a VA examination in March 2005.  The examiner noted his history of throat cancer, but did not provide an opinion as to the etiology of the disease.

In this case, the Board finds that the Veteran was not diagnosed with tonsillar cancer until September 2004, approximately 28 years after service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems weighs against the claim.  Furthermore, continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  In this regard, while the Veteran contends that his throat/tonsillar cancer is related to his active service it does not appear that he contends that he has continued symptomatology since service.  Finally, there is no competent medical evidence or opinions which relate the Veteran's tonsillar cancer to his service.

The Board has taken the contention of the Veteran that his throat/tonsillar cancer was caused by his service with great care.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and January 2015 testimony at the RO and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed throat/tonsillar cancer.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of throat/tonsillar cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board also notes that the Veteran's throat or tonsillar cancer may not be presumed incurred during active military service, as this chronic disease was not manifested to a degree of 10 percent disabling within one year after the Veteran's active military service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim for service connection.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014). 


Dental Disability

The veteran contends that he developed dental issues after receiving radiation
treatment for throat/tonsillar cancer.  As a result, he is seeking dental treatment from the VA.  See September 2015 Informal Hearing Presentation.  Specifically, he claims that the radiation treatment he received for his throat/tonsillar cancer caused teeth and gum problems because it took away his salivary glands.  He has also reported difficulty swallowing, resulting in the need to process foods and drink excessive amounts of water.  See Social Security Administration records.  During his January 2015 RO hearing, he testified that the radiation had caused his teeth to shatter and splinter in pieces in his gums, causing him to have contamination problems later on.  He also reported that he had 10 teeth pulled by the VA at one time, and that he was having yearly root canals at the VA.  See January 2015 RO hearing transcript.

Initially, the Board notes that the Veteran is not service-connected for his throat/tonsillar cancer, and therefore, service connection for any secondary conditions cannot be awarded. 38 C.F.R. § 3.310 (2015). 

Service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. 
§ 4.150 (2015), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.

The Board finds that the Veteran does not meet the criteria for service connection for a dental disability.  In this regard, VA treatment records show that following his chemotherapy for tonsillar cancer, the Veteran was noted to have poor dentition with multiple dental caries (tooth decay) and chipped enamel on various teeth.  During an oral dental evaluation in June 2010, he complained of not biting properly, and it was noted that he had a Class III mobility on one tooth, and that the tooth was in traumatic occlusion.  He was informed that the tooth needed to be extracted, and he indicated that he would seek treatment through his private dentist.  VA outpatient treatment records also show that the Veteran has been treated for chronic periodontal disease.  However, there is no competent evidence that the Veteran suffered in-service injury or disease of the jaw, or that he has ever had any of the conditions listed as compensable dental and oral conditions under the rating schedule.  See 38 C.F.R. § 4.150.  The evidence does not show that he has bone loss (loss of substance of the body of the maxilla or mandible) as a result of in-service trauma and resulting tooth loss, as is required for compensation under Diagnostic Code 9913.  Therefore, the Veteran is not eligible for compensation for any dental disorder.  

As the Veteran is not shown to have a dental disability for which compensation may be paid, the compensation claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Notwithstanding the aforementioned, the Veteran may be entitled to service connection for the purpose of receiving VA outpatient dental treatment where he or she qualifies under one of the categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161, such as Veterans having a compensable service-connected condition (Class I eligibility); Veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a certain period after service (Class II eligibility); and those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (2015).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that outpatient dental services and treatment, and related dental appliances, shall be furnished for dental condition or disability which: (A) is service-connected and compensable in degree; or (B) is service-connected, but not compensable in degree, if: (i) the dental condition or disability is shown to have been in existence at the time of the Veteran's discharge or release from active military, naval, or air service; (ii) the Veteran had served on active duty for a period of not less than 180 days, or in the case of a Veteran who served on active duty during the Persian Gulf War, 90 days immediately before such discharge or release; and (iii) application for treatment is made within 90 days after such discharge or release, except that (1) in the case of a Veteran who entered active military, naval, or air service within 90 days after the date of such Veteran's prior discharge or release from service, application may be made within 90 days from the date of such Veteran's subsequent discharge or release from such service, and (2) if a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction; and the Veteran's Certificate of Discharge or release from active duty does not bear a certification that the Veteran was provided, within the 90-day period immediately before the date of such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental services and treatment indicated by the examination to be needed.  (C) Is a service-connected dental condition or disability due to combat wounds or other service trauma, or of a former POW; (D) is associated with and is aggravating a disability resulting from some other disease or injury which was incurred in or aggravated by active military, naval, or air service; (E) is a non-service-connected condition or disability of a Veteran for which treatment was begun while such Veteran was receiving hospital care under this chapter and such services and treatment are reasonably necessary to complete such treatment; or where (F) the Veteran is a former POW who was detained or interned for a period of not less than 90 days; (G) the Veteran has a service-connected disability rated as total; or where (H) the dental treatment is medically necessary (i) in preparation for a hospital admission, or (ii) for a Veteran otherwise receiving care or services under this chapter.  38 U.S.C.A. § 1712 (West 2014).

The evidence does not show that the Veteran meets any of the categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  For example, he is not service-connected for any dental disability; he does not have a dental disability that is associated with and is aggravating a disability resulting from some other disease or injury which was incurred in or aggravated by active military service; he was not being treated for his missing teeth while he was receiving hospital care; he is not a former POW; he does not have a service-connected disability rated as total; and there is no evidence that he has dental treatment that is medically necessary.

Based on the foregoing, the Board finds that service connection for residuals of dental trauma for the purpose of obtaining VA outpatient dental treatment is not warranted.

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for throat/tonsillar cancer is denied.

Entitlement to dental treatment is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


